Order entered October 4, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00268-CR

                         JOSHUA WILLIAM SUTHERBY, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-83201-2016

                                             ORDER
       Before the Court is appellant’s October 2, 2018 third motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief filed on or before October 22,

2018. If appellant’s brief is not filed by that date, the appeal will be abated for a hearing without

further notice. See TEX. R. APP. P. 38.8(b)(3).




                                                       /s/    LANA MYERS
                                                              JUSTICE